EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant’s representative DECARLO, JAMES J. on 17 Feb 2021.

The claims have been amended as follows:
In reference to claim 23, the claim should now read: 
“The method of claim 21, further comprising, in response to selection of a selected contact from one of the first set of contacts or the second set of contacts, causing display of a list of persons, wherein the list of persons is re-ranked, the re-ranking comprising a ranking based on the selection of the selected contact and at least one of the first relevancy ranking and the second relevancy ranking.”.

	In reference to claim 32, the phrase:
“The storage medium of claim 31, wherein the instructions further cause the computing apparatus to:
send the first and second sets of contacts to a computing device for display on the same screen; and
in response to selection of a selected contact from one of the first set of contacts or the second set of contacts, cause display of a list of persons, wherein the list of persons is re-ranked, 

In reference to claim 38, the phrase: 
“The system of claim 34, further comprising a database storing the plurality of person profiles, and wherein the instructions are further configured to instruct the at least one processor to, in response to selection of a selected contact from one of the first set of contacts or the second set of contacts, cause display of a list of persons, wherein the list of persons is re-ranked, the re-ranking comprising a ranking based on the selection of the selected contact and at least one of the first relevancy ranking and the second relevancy ranking”.

In light of these amendments, claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The examiner has carefully considered the independent claims 21, 31, and 34. The prior art of record, alone or in combination, does not teach or fairly suggest the following limitations in the amended claims 21, 31, and 34:

“selecting, using at least one processor, a first set of contacts from the plurality of person profiles for a first time group and a second set of contacts from the plurality of person profiles for a second time group, wherein the first set of contacts is selected based on a first frequency of communications received from the first set of contacts and the second set of contacts is selected based on a second frequency of communications received from the second set of contacts;

contact;
organizing, using the at least one processor, each of the first set of contacts in an order for display based on the first relevancy ranking and each of the second set of contacts in an order for display based on the second relevancy ranking; 
the first horizontal row and the second horizontal row simultaneously displayed on a same screen of a user interface, wherein a first ranked order of the first set of contacts is different than a second ranked order of the second set of contacts”

These limitations, in specific combinations as recited in the independent claims 21, 31, and 34, define the patentability of the claims.
The dependent claims are allowed based on the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173